Citation Nr: 1615778	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from
December 1985 to November 1988.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in September 2014.


FINDING OF FACT

Since the August 27, 2002, date of service connection, the Veteran's bilateral hearing loss has been manifested, at worst, by a combination of Level IV hearing acuity in the right ear and Level II hearing acuity in the left, or a combination of Level VI in the right ear and Level I hearing acuity in the left.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assignment of a noncompensable rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in a March 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his hearing loss in January 2003, September 2009, Mary 2012 and February 2015.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the February 2015 VA examination report and updated VA treatment records, the agency of original jurisdiction substantially complied with the Board's September 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hearing loss is rated under Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85.  The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  However, as such patterns of hearing have not been shown in this case for either ear, this provision is not applicable here.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran was provided VA audiological examinations in January 2003, September 2009, Mary 2012, and February 2015, and submitted a private audiological evaluation dated in February 2009.  On these examinations he reported that his hearing loss resulted in difficulty understanding conversation, especially in the presence of background noise, which was embarrassing to him; difficulty hearing the television, such that he had to increase the volume to a level that was aggravating to others; difficulty using the telephone; and difficulty locating the source of sounds, which was confusing to him.  

On audiological testing, the Veteran's worst scores were on the September 2009 and February 2015 VA examinations.  

On September 2009 examination, audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 25, 60, 85, and 85 on the right; and 10, 10, 35, and 50 on the left.  The average puretone threshold hearing levels were thus 64 decibels for the right ear and 26 decibels for the left.  Speech discrimination was 76 percent in the right ear and 88 percent in the left.

On September 2009 examination, audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 40, 65, 80, and 80 on the right; and 20, 30, 50, and 50 on the left.  The average puretone threshold hearing levels were thus 66 decibels for the right ear and 38 decibels for the left.  Speech discrimination was 72 percent in the right ear and 96 percent in the left.

Application of table VI to these scores results in Roman numeral designations of IV for the right ear and II for the left in September 2009, and VI for the right ear and I for the left in February 2015.  Each of these combinations, when applied to table VII, results in a 0 percent evaluation for hearing impairment under DC 6100.  There is no further objective audiological evidence indicating that the Veteran's hearing loss is worse than shown on these examinations.  Thus, a compensable rating (in excess of 0 percent) for bilateral hearing loss is not warranted.

The Board is aware that the Veteran may feel that his bilateral hearing loss is more disabling than a 0 percent evaluation reflects.  The Veteran's lay assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his hearing loss disability, as discussed above, such disability is adequately contemplated in the applicable rating criteria, even for a noncompensable rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board again notes the Veteran's hearing loss symptoms and functional impairment including difficulty understanding conversation, especially in the presence of background noise, which is embarrassing to him; difficulty hearing the television, such that he has to increase the volume to a level that is aggravating to others; difficulty using the telephone; and difficulty locating the source of sounds, which is confusing to him.  However, such difficulties do not represent an unusual disability picture given the Veteran's audiological test results, even for the level of disability contemplated in a noncompensable rating for hearing impairment.  In this regard, in describing such functional impairment and difficulties of the Veteran, the February 2015 VA examiner specifically stated that the "Veteran's reported difficulties with hearing are consistent with problems that would be expected due to a hearing loss such as the one reflected by current testing for this Veteran."  This examiner explained that "[t]he Veteran's high frequency hearing loss would be expected to create difficulty understanding speech and it would likely require a higher volume than normal hearers would require in similar situations," and that his "asymmetrical hearing loss would also be expected to create difficulty with sound localization due to an imbalance in hearing levels."  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.

Accordingly, an initial compensable rating is not warranted.  As the preponderance of the evidence is against assignment of a higher rating, the benefit-of-the doubt doctrine is not applicable.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


